EX-99.77C For the year ended 6/30/07 File Number811-10487 77C: Submission of matters to a vote of security holders Results of Shareholder Meetings On May 18, 2007, the Trust held a Special Meeting of Shareholders to elect trustees to the Board.Shareholders of record on March 5, 2007 were entitled to vote on the proposal.Each nominee was elected by the shareholders. A second Special Meeting of Shareholders was held on May 18, 2007 toapprove a change in the Funds’ fundamental investment restriction to permit securities lending.Shareholders of record on March 5, 2007 were entitled to vote on the proposal.The Special Meeting was adjourned until June 15, 2007, at which time the proposal was approved by shareholders of the Hotchkis and Wiley Core Value Fund and Hotchkis and Wiley All Cap Value Fund.The meeting was further adjourned until July 13, 2007, for the Hotchkis and Wiley Large Cap Value Fund, Hotchkis and Wiley Mid-Cap Value Fund and Hotchkis and Wiley Small Cap Value Fund, at which time the proposal was approved by the shareholders. The following votes were recorded during the respective meetings: (1) To elect each nominee as a Trustee of the Trust Shares Voted For Shares Withheld Shares Abstained Randall H. Breitenbach 407,968,185 3,715,178 685,157 Robert L. Burch, III 407,946,107 3,737,256 685,157 George H. Davis, Jr. 408,025,256 3,658,108 685,157 Alejandra C. Edwards, Ph.D. 407,680,126 4,003,238 685,157 Marcy Elkind, Ph.D. 408,100,974 3,582,390 685,157 Robert Fitzgerald 407,910,112 3,773,252 685,157 John A. G. Gavin 407,817,412 3,865,951 685,157 Donald G. Morrison, Ph.D. 407,649,620 4,033,744 685,157 (2) To approve an amendment to the Funds’ fundamental investment restriction to allow securities lending Shares Voted For Shares Voted Against Shares Abstained Hotchkis and Wiley Core Value Fund 60,091,040 3,044,347 4,735,962 Hotchkis and Wiley All Cap Value Fund 3,469,484 215,877 426,778 Hotchkis and Wiley Large Cap Value Fund 114,613,418 5,914,714 3,289,748 Hotchkis and Wiley Mid-Cap Value Fund 70,391,008 4,393,559 5,435,726 Hotchkis and Wiley Small Cap Value Fund 8,766,502 351,086 715,667
